DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 21, 2022. 
Claims 1-2 and 11 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of PCT/CN2018/093591 filed on 6/29/2018, which claims priority of foreign application CN201711213382.6 filed 11/28/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that storing a separation configuration of historical orders can be performed in the human mind, where the storing of this data is done using pen and paper. The Examiner asserts that the item separation apparatus and separation database merely amount to adding the word apply it on a general purpose computer which does not make the claims eligible (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. The Examiner specifically points to Figures 6, 9, and 13, column 16 lines 9-40, and column 12 lines 26-57 which specifically disclose item separation rules being used for generating how to ship items in a container and taking into account historical/past/stored data to make those determinations/recommendations. Applicant’s arguments are not persuasive.
The Examiner recommends rolling up claims 2 and 3/7 into the independent claims to overcome the 102 and 103 rejections as shown in the section labeled allowable over 35 USC 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a process and claims 11-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an item separation method, comprising: obtaining, by an item separation apparatus, an item separation rule associated with a historical order; generating, by the item separation a separation configuration of the historical order; storing, by the item separation apparatus, the separation configuration of the historical order in a separation database; receiving, by the item separation apparatus, a to-be-processed order entered by using an input apparatus, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items; and obtaining, by the item separation apparatus, a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of the historical order comprised in a separation database, wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes, and wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes Activity because the claimed limitations are analyzing order data to determine how boxes should be ordered and the configuration of the orders should be completed, which is steps that a human is carrying out and can be done in the human mind. The Applicant’s claimed limitations are merely analyzing order data to determine how products should be packaged, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing order data to determine how boxes should 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “obtaining, by an item separation apparatus, an item separation rule associated with a historical order; by the item separation apparatus based on the item separation rule; storing, by the item separation apparatus, the separation configuration of the historical order in a separation database; receiving, by the item separation apparatus, a to-be-processed order entered by using an input apparatus; and obtaining, by the item separation apparatus, a separation configuration of the to-be-processed order” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “hardware processor, boxes, at least one processor, item separation apparatus, input apparatus, separation database, non-transitory computer readable storage medium, and programming instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9 and 12-20 further narrow the abstract idea and dependent claims 2-8 and 12-18 additionally recite “obtaining the separation configuration of the to-be-processed order, obtaining a replaceable item of the to-be-separated item, 
The claimed “hardware processor, boxes, at least one processor, item separation apparatus, input apparatus, separation database, non-transitory computer readable storage medium, and programming instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological 
In addition, claims 2-10 and 12-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-8 and 12-18 additionally recite “obtaining the separation configuration of the to-be-processed order, obtaining a replaceable item of the to-be-separated item, obtaining the separation configuration of the to-be-processed order, obtain at least one virtual candidate separation configuration of the to-be-processed order, obtaining a virtual candidate separation configuration, obtain the at least one candidate separation configuration of the to-be-processed order, obtaining the item replacement rule, and obtaining a candidate separation configuration” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundaresan et al. (US 9,230,233 B1).

Regarding Claims 1 and 11: Sundaresan et al. teach an item separation method, comprising (See Figure 3, Figure 5, Figure 9, Figure 14, Abstract – “specialty packaging in a materials handling facility dependent on physical characteristics of items to be shipped and/or feedback received in response to previous shipments of the items”, and columns 2-3 lines 64-67 and 1-21): 
obtaining, by an item separation apparatus, an item separation rule associated with a historical order (See Figure 3 – “310, 320”, Figure 5 – “510”, Figure 6 – “610, 620”, Figure 9, and column 16 lines 9-40 – “retrieve any estimated or known values of various physical parameters of the item(s), e.g., the dimensions, weights and/or volumes of the item(s), as shown in 610. In some embodiments, estimated or known dimensions, weights, and/or volumes of various items may be retrieved from a table (such as Table 1 described below) or a product database. As illustrated in this example, the automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the physical characteristics of the items, as in 620 … retrieve an indication of one or more appropriate container, portal, or path types for handling the current item(s) based on a stored mapping for those contents”); 
generating, by the item separation apparatus based on the item separation rule, a separation configuration of the historical order (See Figure 3, Figure 5, Figure 9, Figure 14, column 12 lines 20-26 – “the automated container recommender may retrieve any estimated or known values of the dimensions (and/or volumes) of the item(s), as shown in 310”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320”, column 16 lines 9-40 – “retrieve an indication of one or more appropriate container, portal, or path types for handling the current item(s) based on a stored mapping for those contents”, column 21 lines 13-26 – “container recommendation service 920 and/or specialty packaging service 930, may include item dimensions, item weights, container dimensions, list of available container types and sizes, container costs, packaging costs, shipping options, and/or an identifier of the materials handling facility fulfill the order”, and column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set”); 
storing, by the item separation apparatus, the separation configuration of the historical order in a separation database (See Figure 3 – “310, 320”, Figure 5 – “510”, Figure 6 610, 620”, Figure 9, Figure 13, column 16 lines 9-40 – “retrieve an indication of one or more appropriate container, portal, or path types for handling the current item(s) based on a stored mapping for those contents”, and column 36 lines 31-67 – “data store 1300 may be a data store containing item parameter values for all of the items handled within a materials handling facility”);
receiving, by the item separation apparatus, a to-be-processed order entered by a user using an input apparatus, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items (See Figure 3, Figure 17 – “1750”, Figure 5, Figure 9, columns 6-7 lines 53-67 and 1-3 – “multiple customers 100 may submit orders 120 to a distributor, where each order 120 specifies one or more items from inventory 130 to be shipped to the customer or to another entity specified in the order”, column 7 lines 4-40 – “picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective orders or shipment sets and for packing 160. A package routing operation 165 may sort packed orders for routing to one of two or more shipping operations 170, from which they may be shipped to the customers 100”, columns 11-12 lines 64-67 and 1-20 – “additional information may be used to exclude the selection of containers that are unsuitable for handling items needing special damage protection … receiving an indication of an item or group of items to be stored, conveyed, shipped, or otherwise handled in a container, as in 300”, and column 40 lines 31-51); 
and obtaining, by the item separation apparatus, a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of a historical order comprised in the separation database  (See Figure the automated container recommender may retrieve any estimated or known values of the dimensions (and/or volumes) of the item(s), as shown in 310”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320”, and column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set”);
wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes (See Figure 3, Figure 5, Figure 9, column 3 lines 20-40 – “a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, and column 12 lines 26-57 – “the container recommender may start by determining if the items will fit in the smallest available container, or through the smallest portal or path, and if not, repeating its determination for each other container, portal, or path in turn, from smallest to largest, to determine whether the items will fit into one or more of the containers or through one or more of the portals or paths”); 
and wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes (See Figure 3, Figure 5, Figure 9, Figure 14, Figure 16, column 3 lines 20-40 – “a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set, as described above. Shipment data 1404 may in various embodiments be provided to data store 1400 (e.g., for storage and/or future analysis), a container recommended 1440, and/or directly to packing/shipping operations 1450 in the target facility for a given item package”, and columns 45-46 lines 59-67 and 1-7 – “Report 1624 may include a listing of items for which analysis of the corresponding delivery feedback report 1614 indicates that the item should be designated as needing special damage protection due to a history of actual damage, concessions due to actual or perceived damage, and/or unsatisfactory customer feedback”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (US 9,230,233 B1) in view of Skeid (US 2014/0190963 A1).

Regarding Claims 2 and 12: Sundaresan et al. teach the limitations of claim 1. Sundaresan et al. further teach: 
wherein the obtaining a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of the historical order comprised in the separation database comprises (See Figure 3, Figure 5, Figure 9, Figure 14, Figure 16, column 3 lines 20-40 – “a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320”, column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set, as described above. Shipment data 1404 may in various embodiments be provided to data store 1400 (e.g., for storage and/or future analysis), a container recommended 1440, and/or directly to packing/shipping operations 1450 in the target facility for a given item package”, and columns 45-46 lines 59-67 and 1-7 – “Report 1624 may include a listing of items for which analysis of the corresponding delivery feedback report 1614 indicates that the item should be designated as needing special damage protection due to a history of actual damage, concessions due to actual or perceived damage, and/or unsatisfactory customer feedback”): 
matching the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to-be-processed order (See Figure 3, Figure 5, Figure 9, Figure 10, Figure 14, Figure 16, column 3 lines 20-40 – “a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320”, column 23 lines 17-32 – “the packaging information system (or a component thereof) may compare an identifier of the actual container (e.g., one received as feedback from an agent or automated operation) with an identifier of the recommended container to see if they match”, and column 40 lines 31-51);
wherein each candidate separation configuration comprises all or some separation configurations of at least one historical order, wherein a combination of historical orders comprised in each candidate separation configuration covers at least the to-be-separated item comprised in the to-be-processed order (See Figure 3, Figure 5, a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320”, column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set, as described above. Shipment data 1404 may in various embodiments be provided to data store 1400 (e.g., for storage and/or future analysis), a container recommended 1440, and/or directly to packing/shipping operations 1450 in the target facility for a given item package”, and columns 45-46 lines 59-67 and 1-7 – “Report 1624 may include a listing of items for which analysis of the corresponding delivery feedback report 1614 indicates that the item should be designated as needing special damage protection due to a history of actual damage, concessions due to actual or perceived damage, and/or unsatisfactory customer feedback”); 
wherein a “boxing configuration” of a box comprised in each candidate separation configuration meets a preset condition (See Figure 3, Figure 5, Figure 9, Figure 14, Figure 16, column 3 lines 20-40, column 12 lines 26-57, and column 19 lines 7-37 – “a policy may specify that packaging parameters should be updated for a given item if a predetermined dollar amount and/or a pre-determined number of concession incidents involving this item is exceeded
and obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration (See Figure 3, Figure 5, Figure 9, Figure 14, Figure 16, column 3 lines 20-40 – “a specialty packaging service may be configured to recommend or exclude from consideration certain packaging types based on feedback related to previous deliveries”, column 12 lines 26-57 – “an automated container recommender may be configured to determine one or more recommended options for a container, portal, or path for handling the group of items based on the estimated volume and/or dimensions of each of the items, as in 320 … a policy may specify that packaging parameters should be updated for a given item if a predetermined dollar amount and/or a pre-determined number of concession incidents involving this item is exceeded”, and column 40 lines 31-51 – “shipment splitting analyzer 1420 may output shipment data 1404, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set, as described above. Shipment data 1404 may in various embodiments be provided to data store 1400 (e.g., for storage and/or future analysis), a container recommended 1440, and/or directly to packing/shipping operations 1450 in the target facility for a given item package”). 

Sundaresan et al. do not specifically disclose a real loading rate of a box and wherein the real loading rate is a real loading rate obtained when the box is used to pack the to-be-separated item. However, Skeid further teaches a real loading rate of a box and wherein the real loading rate is a real loading rate obtained when the box is used to pack generally maximizing space in one type of shipping mode but also being transferrable to a different mode and also maximizing that space as well, i.e. the intermodal container may occupy about 90% of the space available in a 20 foot ISO container for shipping by sea and then be transferred to an air pallet where it may occupy about 99% of the space allowed without having to change the configuration”, Paragraph 0051, Paragraph 0055 – “free space when transporting”, and claim 1 – “maximize the volume available inside the container for transporting material”).
The teachings of Sundaresan et al. and Skeid are related because both are analyzing shipping techniques for optimization. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the shipping container optimization methods of Sundaresan et al. to incorporate the loading rate of Skeid in order to ensure that the most efficient method for transporting items ordered is met, thereby reducing overhead costs.

Allowable over 35 USC 103
Claims 3-10 and 13-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Dependent claims 3-10 and 13-20 disclose a system and method for item separation and configuration in containers for shipping purposes based off specific rules.
Regarding a possible 103 rejection: The closest prior art of record is:
Sundaresan et al. (US 9,230,233 B1) – which discloses packaging sorting and shipment containers for delivering packages. 
US 2014/0190963 A1) – which discloses specific container configurations for maximizing the amount of space used in the container for shipping.
Berger et al. (US 2013/0016636 A1) – which discloses monitoring and tracking shipping containers to optimize certain aspects of shipping.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 3-10 and 13-20, such as a system and method for item separation and configuration in containers for shipping purposes based off specific rules, which takes into account specific loading rates, replacement rules and options, and optimization policies.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an item separation method, comprising: receiving, by at least one hardware processor, a to-be-processed order, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items; and obtaining, by the at least one hardware processor, a separation configuration of the to-be-processed order based on the to-be-processed order and a separation configuration of a historical order comprised in a separation database, wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes, and wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes … wherein the obtaining a separation configuration of the to-be-processed order based on the to-be-matching the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to- be-processed order, wherein each candidate separation configuration comprises all or some separation configurations of at least one historical order, wherein a combination of historical orders comprised in each candidate separation configuration covers at least the to-be-separated item comprised in the to-be-processed order, wherein a real loading rate of a box comprised in each candidate separation configuration meets a preset condition, and wherein the real loading rate is a real loading rate obtained when the box is used to pack the to-be-separated item; and obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration … wherein before the obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration, the method further comprises: obtaining a replaceable item of the to-be-separated item according to a pre-obtained item replacement rule, wherein the item replacement rule comprises at least one pair of replaceable items and a quantity of each type of replaceable items in each pair, and wherein sums of three-dimensional sizes of two types of items comprised in each pair of replaceable items are the same, or a difference between the sums of the three-dimensional sizes is less than a first threshold; replacing the replaceable item in the historical order with the to-be-separated item to obtain a virtual order; and matching the to-be-processed order with the virtual order to obtain at least one virtual candidate separation configuration of the to-be-processed order, wherein each virtual candidate separation configuration comprises all or some separation configurations of at least one virtual order, wherein a combination of virtual orders comprised in each virtual candidate separation configuration covers at least the to-be-separated item comprised in the to-be-processed order, and wherein a real loading rate of a box comprised in each virtual candidate separation configuration meets the preset condition; and wherein the obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration comprises: obtaining the separation configuration of the to-be-processed order according to the optimization policy based on the at least one candidate separation configuration and the at least one virtual candidate separation configuration (as required by independent claims 3-6 and 13-16)” and an item separation method, comprising: obtaining, by an item separation apparatus, an item separation rule associated with a historical order; generating, by the item separation apparatus based on the item separation rule, a separation configuration of the historical order; storing, by the item separation apparatus, the separation configuration of the historical order in a separation database; receiving, by the item separation apparatus, a to-be-processed order entered by using an input apparatus, wherein the to-be-processed order comprises a type of a to-be-separated item and a quantity of to-be-separated items; and obtaining, by the item separation apparatus, a separation configuration of the to-be-processed order based on the to-be-processed order and the separation configuration of the historical order comprised in a separation database, wherein the separation configuration of the to-be-processed order comprises a type of a box for packing the to-be-separated item and a first quantity of boxes, and wherein the separation configuration of the historical order comprises a type of an item, a quantity of items, a type of a box for packing the item, and a second quantity of boxes … wherein the obtaining a separation configuration of the to-be-processed order based on the to-be-processed order and a separation configuration of a historical order comprised in a separation database comprises: matching the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to- be-processed order, wherein each candidate separation configuration comprises all or some separation configurations of at least one historical order, wherein a combination of historical orders comprised in each candidate separation configuration covers at least the to-be-separated item comprised in the to-be-processed order, wherein a real loading rate of a box comprised in each candidate separation configuration meets a preset condition, and wherein the real loading rate is a real loading rate obtained when the box is used to pack the to-be-separated item; and obtaining the separation configuration of the to-be-processed order according to an optimization policy based on the at least one candidate separation configuration  … wherein the matching the to-be-processed order with the historical order comprised in the separation database to obtain at least one candidate separation configuration of the to-be-processed order comprises: performing at least one level of matching on the to-be-processed order and the historical order comprised in the separation database to obtain the at least one candidate separation configuration of the to-be-processed order, wherein matching granularities are in descending order from first-level matching to last-level matching (as required by claims 7-10 and 17-20), thus rendering claims 3-10 and 13-20 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683